DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The citation format applied herein is: AAA at BBB:CCC-DDD:EEE means "reference AAA at col. BBB, ln. CCC to col. DDD, ln. EEE[,]" AAA at BBB:CCC-DDD means “ref. AAA at col. BBB, ln. CCC to DDD[,]” and AAA at BBB-CCC means “ref. AAA at par. BBB-CCC[.]"

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to a porous polymer aerogel, classified in C08J2205/026.
II. Claims 18-27, drawn to a method of making a porous polymer aerogel, classified in B01J13/0091.
III. Claims 28-30, drawn to a CO2 separation system, classified in B01D53/0407 or B01D2253/202.
The inventions are independent or distinct, each from the other because:
Inventions II and I, and II and III, are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, Groups I and III’s products can be made by materially different methods than Group II’s, such as by employing a porogen in forming the claimed polymer and employing reduced P (i.e. via mechanical vacuum) conditions during the manufacturing process to create the pores, or by conducting the polymerization in the absence of a crosslinking agent.
Inventions I and III are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as a protective heat insulator and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; and/or
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a)/1st par.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without 
During a 2/16/22 telephone conversation with Julie Reed, Esq., a provisional election was made without traverse to prosecute the invention of Group I, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-30 are withdrawn from further consideration by Examiner per 37 CFR 1.142(b) as being drawn to non-elected inventions.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Examiner has required restriction between product or apparatus claims and process claims. If applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the Failure to do so may result in no rejoinder.  Note: the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by Examiner before the/any patent issues. See MPEP § 804.01.

Claim Interpretation
Claim 1 et seq.’s recitation “the aerogel having greater than 5 wt% of amine containing vinyl monomers integrated into a polymer backbone” is understood/interpreted to mean that the aerogel comprises >5 wt% of amine-containing-vinyl-monomers, which are integrated into a polymer backbone (this interpretation is supported by par. 21-22 of the specification-as-filed), rather than that the aerogel comprises >5 wt % of amine, wherein the aerogel (also) comprises vinyl monomers (which are not necessarily amine-containing-vinyl-monomers) integrated into a claim 1 is understood/interpreted to require that the aerogel’s monomers comprise amino-group-and-vinyl-group-containing molecules.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The meaning of claim 3’s phrase “wherein the amine groups resulted from the polymerization of vinyl amine monomers connect…” (emphasis Examiner’s) is unclear, as it is unknown how amine groups can result from (i.e. be created by) a polymerization reaction.  The foregoing gives rise to confusion as to the claimed scope and how to avoid infringement thereof, rendering claim 3 rejected for indefiniteness under 35 U.S.C. 112(b)/2nd par.  MPEP 2173.02.  Claim 3 is further rejected for indefiniteness under 35 U.S.C. 112(b)/2nd par. because “hydrocarbon chain consisting of 0 to 6 carbon atoms” presents an internal inconsistency/contradiction, since a hydrocarbon chain cannot have 0 carbon atoms.  See Trs. of Columbia Univ. v. Symantec Corp., 117 USPQ2d 1659, 1665 (Fed. Cir. 2016) (stating that an internally contradictive/inconsistent claim is indefinite and thus properly rejected as such under 35 U.S.C. 112(b)/2nd par.).  Since the scope of claim 3 cannot be determined without considerable speculation, the claim has not been further treated on the merits.  MPEP 2173.06.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fonnum, WO00/56790 (published 9/28/00) as illustrated by Jamart et al., US 2017/0252718 (published 9/7/17) (“Jamart”)1.  Regarding claims 1 and 8, Fonnum discloses a porous polymer comprising >5 wt% of amine-containing vinyl monomers (here, amino vinyl benzene, a 1o amine) integrated into a polymer (backbone).  See Fonnum at, e.g., 24:25-26:17, p. 30 (Lot 1 data).  While Fonnum does not specifically state that its porous polymer is an aerogel, it meets the definition thereof (see Jamart at, e.g., 2: “Aerogels are defined as dry gels generally having pores of nanometric volume…”) and is thus understood/considered to be an aerogel.2  See Fonnum at, e.g., 4:20-24 (“dry matrix”), 12:34-37 (10 Å to 1,000 µm pore D; this is considered to connote nanometric pore V) 25:18-20 (residual solvent “was evaporated in a vacuum oven” 25oC & ~1 mbar for 24 h), 26:15-17 (polymer product was “dried” under similar conditions).
Regarding claim 2, Fonnum’s aerogel has an N atom content of ~2.4 wt%, within the claimed range.  See id. at, e.g., 30 (Lot 1: 1.74mmolamino vinyl benzene/gporous polymer = 1.74mmolN atoms/gporous polymer; MWN = ~14 g/mol; 0.00174molN/gporous polymer = 0.02436gN/gporous polymer = ~2.4 wt% N); MPEP 2131.03.
claim 4, Fonnum’s Lot 1 aerogel has a porosity of 70% by vol.  See Fonnum at, e.g., 30 (Lot 1).
Regarding claim 7, Fonnum’s aerogel has pore D of 10 Å to 1,000 µm; specific values of 115-880 Å (i.e. 11.5-88 nm) are disclosed.  See id. at, e.g., 12:34-37 and 30:12-16.

Claim Rejections - 35 USC § 102/103 and 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claims 5-6 and 11-17 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Fonnum as illustrated by Jamart, or, in the alternative, under AIA  35 U.S.C. 103 as being unpatentable over the same.3  Regarding claims 5-6 and 11-17, Fonnum’s disclosures (as illustrated by Jamart) are as above.  As these claims’ limitations are considered to be mere properties, and since Fonnum (as illustrated by Jamart) anticipates claim 1’s aerogel as detailed above, the claimed properties are reasonably expected to be present.  See MPEP 2112.01, citing, e.g., In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977).  Were it otherwise, claims 5-6 and 11-17 would be rejected under 35 U.S.C. 112(d)/4th par. for failing the two-way infringement test, since they would be able to be infringed without also infringing their base claim.  See MPEP 608.01(n)III; see also Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 119 USPQ2d 1773, 1783 (Fed. Cir. 2016) (stating that “A dependent claim that contradicts, rather than narrows, the claim from which it depends is invalid” under 35 U.S.C. 112(d)/4th par.).  Additionally and/or alternatively, since Fonnum (as illustrated by Jamart) anticipates claim 1’s aerogel as detailed above, and since claims 5-6 and 11-17 merely recite properties thereof, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that said properties would be present.  This conclusion of obviousness is buttressed by the Federal Circuit’s holding that “[w]hen a chemical composition is claimed, a prima facie case of obviousness under Section 103 may be established by [the prior art’s teaching of] a 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
similar composition, the presumption being that similar compositions have similar properties.”  See, e.g., In re Soni, 54 F.3d 746, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995) (internal citations omitted); Titanium Metals Corp. v. Banner, 778 F.2d citing In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).

Claims 9-10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Fonnum as illustrated by Jamart.4  Regarding claim 9, Fonnum teaches that its N atom-bearing vinyl monomer can be amino vinyl benzene or the acylated derivative thereof (i.e. acetamidostyrene), the latter being a 2o amine.  See Fonnum at, e.g., 5:5:17.  Fonnum further teaches that the acylated amino derivative can be hydrolyzed “to the corresponding amino group.  The amino groups may be primary, secondary, or tertiary.”  See id. at, e.g., 5:17-19.  In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fonnum’s overall methodology by employing an acylated amino derivative of its amino vinyl benzene (i.e. acetamidostyrene) as a monomer, and/or converting the acylated amino derivative into the corresponding (1o, 2o, or 3o) amine, given Fonnum’s teaching of the appropriateness thereof, and/or Fonnum’s teaching of the interchangeability of amino vinyl benzene or the acylated derivative thereof as its amine-bearing vinyl monomer.  MPEP 2143 I.(E), 2144.06 II, & 2144.07.
Regarding claim 10, Fonnum’s aerogel may comprise a (stable) free radical.  See Fonnum at, e.g., 15:10-28 (esp. 24-28).

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161. Examiner can normally be reached M-F 8:30-5:00 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-


/DANIEL BERNS/ March 25, 2022
Primary Examiner
Art Unit 1736




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note: As Jamart is merely cited to show that Fonnum’s cited material meets the art definition of an aerogel, rejection under 35 U.S.C. 102(a) is proper even though an additional reference is cited.  MPEP 2131.01 II-III.
        2 Nomenclature differences, without more, do not patentably distinguish from otherwise-anticipatory prior art.  See Ex parte Stanley, 121 USPQ 621, 625 (BPAI 1958) (holding that mere nomenclature differences do not patentably distinguish a claim from the prior art), and Sellers v. Cofrode 35 F. 131 (C.C.E.D. Pa. 1888) (per curiam) (stating that a difference in naming “does not tend to distinguish”).  See also In re Skoner, 517 F.2d 947, 950 (CCPA 1975) (reaching conclusion so as to prevent “the allowance of claims drawn to unpatentable subject matter merely through the employment of descriptive language not chosen by the prior art”).
        3 See fn. 1, above, vis-à-vis Jamart and the anticipation ground of rejection.  As to the obviousness ground of rejection, Jamart is not meant to be combined with Fonnum, but is merely an illustratory reference as detailed above.
        4 Jamart is not meant to be combined with Fonnum, but is merely an illustratory reference as detailed above.